DETAILED ACTION
1.         Claims 13-23, as filed by Preliminary Amendment on 08/16/2019, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.         Claim 22 is objected to because of the following informalities: Claim 2 is missing a period at its end.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 13-14 & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lochun et al. (US 2002/0171065 A1; hereinafter “Lochun”).
As to independent claim 13, Lochun teaches a functional conductive layered composite comprising a conductive trace, the conductive trace formed from conductive ink that is printed on and partially embedded into a thermoplastic substrate (see para. 0021 & 0024-0025: circuit elements that include at least one conductive trace, i.e. any conductive path; para. 0027: thermoplastic substrate, second substrate and any additional substrates, collectively the “substrate layers”; para. 0033-0034 & 0039-0041: conductive trace can be formed at high resolutions and in intricate patterns). Lochun teaches that the conductive ink can be applied to the substrate using printing techniques known in the art for printing inks on substrates, including, but not limited to, ink jet and laser jet printing (see para. 0050; correspond to “jet dispensers”).
Lochun fails to explicitly disclose that the conductive trace is “formed by a method” comprising the steps recited in claim 13, for example D) measuring the viscosity of the conductive ink, E) selecting one of criteria (i), (ii), (iii) or (iv) and F) applying the selected criteria to a jet dispenser. 
However, the functional conductive layered composite product of claim 13 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because where the Examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same process of making. See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. See also MPEP 2113 and MPEP 2173.05(p).
As to claim 14, Lochun teaches the functional conductive layered composite according to Claim 13, wherein the functional conductive layered composite functions as an antenna (see para. 0041 & 0069: the methods of the invention can be used to create a conductive pattern on the surface of any circuit element including antennas).  
As to claims 17-18, Lochun teaches the functional conductive layered composite according to Claim 13, wherein the substrate is a glass, a metal, a ceramic, or a plastic substrate (see para. 0022: a thermoplastic substrate); wherein the surface of the substrate is 2-dimensional (2-D) or 3-dimensional (3-D) (see para. 0027-0032).  
As to claim 19, Lochun teaches the functional conductive layered composite according to Claim 17, wherein the substrate is a plastic substrate formed from a polycarbonate, an acrylonitrile butadiene styrene (ABS), a polyamide, or a polyester, a polyimide, vinyl polymer, polystyrene, polyether ether ketone (PEEK), polyurethane, epoxy-based polymer, polyethylene ether, polyether imide (PEI), polyolefin, or a polyvinylidene fluoride (PVDF) material (see para. 0029).  
As to claim 20, Lochun teaches the functional conductive layered composite according to Claim 13, wherein the conductive ink comprises silver particles, silver flakes, gold particles, gold flakes, copper particles, copper flakes, palladium particles, palladium flakes, platinum particle, platinum flakes, or a combination thereof (see para. 0034, 0037: conductive particles can include silver, copper, gold, palladium, and/or platinum and can be flakes and/or powders).  
As to claim 22, Lochun teaches the functional conductive layered composite according to Claim 13, wherein the conductive ink comprises silver nanoparticles having an average particle diameter between about 2 nanometers and 800 nanometers (see para. 0034: average particle size is preferably within the range of about 0.5 µm to 20 µm; converts to 500 nm to 20,000 nm). It would have been obvious to one of ordinary skill in the art to select the portion of Lochun’s range which is within the range of applicant's claims (500 to 800 nm) because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claims 21 & 23, Lochun teaches the functional conductive layered composite according to Claims 13 & 22, but fails to explicitly disclose that the measured viscosity of the conductive ink is between 0.25 Pa-s and 0.35 Pa-s [claim 21] and that the silver nanoparticles are incompletely fused after annealing, such that the average particle diameter of the silver nanoparticles in the conductive trace after annealing is substantially the same as that in the silver nanoparticle ink [claim 23].
However, as to claims 21 & 23, Lochun discloses a conductive ink comprising silver nanoparticles/flakes, as in the case of the instant application (note that metal particles/flakes and diameter thereof are the only features of the “conductive ink” recited within the pending claims, i.e. the claims are silent as to any particular resins, solvents or other additives included within the ink and the amounts thereof). Therefore, the conductive ink of Lochun would be reasonably expected to have the measured viscosity recited in claim 21 and satisfy the “average particle diameter” condition recited in claim 23. Alternatively, selecting conductive ink resin/solvents/additives, particle size and/or amounts of each to achieve the desired properties is achieved by one of ordinary skill in the art without undue experimentation based on the prior art and general technical knowledge (for example, see para. 0033: ink includes solvents that readily can be adjusted by the skilled practitioner for a desired rheology). If different properties are achieved in the conductive ink of the present application compared to the conductive ink of Lochun, it must be due to limitations that are not currently claimed.


6.         Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lochun (US 2002/0171065 A1), in view of Caskey et al. (US 2009/0068790 A1; hereinafter “Caskey”).
Lochun teaches the functional conductive layered composite according to Claim 13 as described above in segment 5 of this Office Action, but fails to explicitly disclose that the functional conductive layered composite functions as an electrode of an electronic device [claim 15] and wherein the functional conductive layered composite functions as an interconnect between two electronic components [claim 16].  
	However, Caskey, in analogous art of layered/stacked circuits comprising a conductive trace (see para. 0005, 0010, 0013), teaches an electrically conductive ink as a suitable interconnect material (see para. 0009-0012), deposited as droplets by a jet dispense tool tip (see para. 0031, 0061, 0065, 0067, FIG. 8A). Caskey teaches electrical interconnection of integrated circuit chips, e.g. a package substrate or a printed circuit board (see para. 0003 & 0009), improved formation of interconnects having complicated geometries, and that such assemblies are used in industrial electronics devices (see para. 0016-0018, 0074-0076).
Therefore, in view of the teaching of Caskey, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the functional conductive layered composite taught by Lochun to function as an electrode of an electronic device or an interconnect as taught by Caskey to arrive at the claimed invention because Lochun suggests printing conductive traces with adjustable conductivity for numerous applications (see Lochun para. 0041 & 0069). Caskey clearly teaches that electronic devices, interconnects, and printed circuits are all known applications for or functions of jet dispensed conductive inks. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed functions for the claimed functional conductive layered composite with a reasonable expectation of success for forming an electrically continuous interconnection by depositing an ink material in pulses/droplets (see Caskey para. 0008), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.



Examiner’s Note
7.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 14, 2022